DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending and currently under consideration for patentability under 37 CFR 1.104

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosgoe (U.S. 2019/0117045) in view of Tamura (U.S. 2017/0299992).
With respect to claim 1, Hosgoe teaches a distal end cover for an endoscope, the distal end cover being molded by injecting resin into a mold for molding (para [0100]), being attached to a distal end member of an insertion portion in the endoscope (FIG. 10), a raising base (83) being provided in the distal end member (FIG. 10), covering at least a part of the distal end member, and having an opening portion configured to expose a space in which the raising base is housed to an outside (FIG. 10), the distal end cover comprising: 
a thin portion (54) having one end connected to a periphery portion of the opening portion (FIG. 10) and extending linearly.
However, Hosgoe does not teach two resin injection gate marks disposed in such a manner that the thin portion is located between the two resin injection gate marks, wherein the two resin injection gate marks are disposed at positions where the resin injected into a cavity through a gate of the mold forms a weld line along the thin portion.
With respect to claim 1, Tamura teaches two resin injection gate marks (43a) disposed equidistant around a circumference (FIG. 4), wherein the two resin injection gate marks are disposed at positions where the resin injected into a cavity through a gate of the mold forms a weld line (40a).
Modifying Hosgoe to utilize the location of the resin gate marks as taught by Tamura would result in two resin injection gate marks disposed in such a manner that the thin portion is located between the two resin injection gate marks, wherein the two resin injection gate marks are disposed at positions where the resin injected into a cavity through a gate of the mold forms a weld line along the thin portion.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize multiple circumferentially spaced injection gates in the manner taught by Tamura in order to ensure uniform distribution of the molding material.
With respect to claim 2, Hosgoe in view of Tamura teaches the two resin injection gate marks are disposed line-symmetrically to the thin portion, (FIG. 4A of Tamura for example).
With respect to claim 3, Hosgoe in view of Tamura teaches the two resin injection gate marks are disposed on a surface faced with the distal end member (Tamura teaches the injection gate marks are on the flat base surface, applying this teaching to Hosgoe would result in the injection gate marks being located at the flat base surface of 56, which is faced with the distal end member as seen in FIG. 10).
With respect to claim 4, Hosgoe teaches the thin portion includes a recess portion in a surface faced with the distal end member (FIG. 13 for example).
With respect to claim 5, Hosgoe teaches the thin portion is provided on a surface constituting a surface directed in an insertion direction in the insertion portion (FIG. 13).
With respect to claim 6, Hosgoe teaches another end of the thin portion extends to a surface adjacent to a side of the surface directed in the insertion direction (FIG. 10).
With respect to claim 7, Hosgoe teaches the thin portion extends from the opening portion to a surface faced with the opening portion (FIG. 10, 13).
With respect to claim 8, Hosgoe teaches the thin portion extends to a rear end of the distal end cover (FIG. 10).
With respect to claim 9, Hosgoe teaches a distal end cover for an endoscope, the distal end cover being molded by injecting resin into a mold for molding (para [0100]), being attached to a distal end member of an insertion portion in the endoscope (FIG. 10), a raising base (83) being provided in the distal end member (FIG. 10), covering at least a part of the distal end member, and having an opening portion configured to expose a space in which the raising base is housed to an outside (FIG. 10), the distal end cover comprising: 
a thin portion (54) provided on the distal end cover and extending linearly in a predetermined direction (FIG. 10).
However, Hosgoe does not teach two resin injection gate marks disposed in such a manner that the thin portion is located between the two resin injection gate marks, wherein the 
With respect to claim 9, Tamura teaches two resin injection gate marks (43a) disposed equidistant around a circumference (FIG. 4), wherein the two resin injection gate marks are disposed at positions where the resin injected into a cavity through a gate of the mold forms a weld line (40a).
Modifying Hosgoe to utilize the location of the resin gate marks as taught by Tamura would result in two resin injection gate marks disposed in such a manner that the thin portion is located between the two resin injection gate marks, wherein the two resin injection gate marks are disposed at positions where the resin injected into a cavity through a gate of the mold forms a weld line along the thin portion.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize multiple circumferentially spaced injection gates in the manner taught by Tamura in order to ensure uniform distribution of the molding material.
With respect to claim 10, Hosgoe in view of Tamura teaches the two resin injection gate marks are disposed line-symmetrically to the thin portion, (FIG. 4A of Tamura for example).
With respect to claim 11, Hosgoe in view of Tamura teaches the two resin injection gate marks are disposed on a surface faced with the distal end member (Tamura teaches the injection gate marks are on the flat base surface, applying this teaching to Hosgoe would result in the injection gate marks being located at the flat base surface of 56, which is faced with the distal end member as seen in FIG. 10).
With respect to claim 12, Hosgoe teaches the thin portion includes a recess portion in a surface faced with the distal end member (FIG. 13 for example).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795